Citation Nr: 1705924	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to separate evaluations for symptoms affecting the left foot due to service-connected postoperative residuals of left Achilles tendonitis.

2.  Entitlement to a rating higher than 20 percent for right shoulder tendonitis.

3.  Entitlement to a compensable rating for right Achilles tendonitis.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to January 1987.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied a rating in excess of 10 percent for left Achilles tendonitis.

In October 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2012 rating decision denied increased ratings for the Veteran's right shoulder tendonitis and right Achilles tendonitis, to which she filed a timely notice of disagreement.

In a December 2012 decision, the Board granted a 20 percent rating for the Veteran's left Achilles tendonitis.  At that time, her claims for increased ratings for her right shoulder tendonitis and right Achilles tendonitis were remanded to the AOJ for issuance of a statement of the case.

The Veteran appealed the Board's December 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Partial Remand, for action consistent with the motion.  It was noted that the portion of the Board's decision that granted the 20 percent rating for left Achilles tendonitis was to remain undisturbed.  The two issues remanded by the Board were not before the court.  The matter considered in the Joint Motion was returned to the Board for further action.  The Board was asked to consider whether a separate evaluation should be assigned for the Veteran's complaints of spasms and discomfort involving her left ankle, heel, and arch, to include a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

The Board notes that the Veteran had provided testimony at a Travel Board hearing in June 2011 before a Veterans Law Judge, other than the undersigned, only as to the issue of entitlement to an increased rating for left Achilles tendonitis.  As noted above, in a December 2012 Board decision, the Veterans Law Judge who conducted the June 2011 Travel Board hearing granted a 20 percent rating for the Veteran's left Achilles tendonitis.  In a June 2013 Order, the Court noted that the portion of the Board's decision that granted the 20 percent rating for left Achilles tendonitis was to remain undisturbed.  As a final Board decision as to the issue of entitlement to an increased rating for left Achilles tendonitis has been rendered by the Veterans Law Judge who conducted the June 2011 Travel Board hearing, it is not for further appellate consideration by the Board.

In June 2014, the Board remanded the issue of entitlement to a separate evaluation for symptoms affecting the left foot, due to service-connected left Achilles tendonitis, to the AOJ for further development.

A statement of the case regarding increased ratings for the Veteran's right shoulder and right Achilles tendonitis disabilities was issued in July 2014.  In August 2014, she perfected her appeal as to these claims.  

In a September 2014 supplemental statement of the case determination, the AOJ denied entitlement to a separate evaluation for symptoms affecting the left foot due to service-connected left Achilles tendonitis, currently assigned a 20 percent evaluation.  

In June 2015 and October 2015, the Board remanded the issues on appeal to the AOJ for further development.

In November 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to separate evaluations for symptoms affecting the left foot due to service-connected left Achilles tendonitis, entitlement to a rating higher than 20 percent for right shoulder tendonitis, entitlement to a compensable rating for right Achilles tendonitis, and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

The Veteran was last evaluated for her service-connected right shoulder disability in May 2015, and was last evaluated for her service-connected right Achilles tendonitis in June 2016.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Accordingly, further examination of the Veteran's right shoulder, left ankle (to include complaints of spasms and discomfort involving her left ankle, heel, and arch), and right ankle, is warranted prior to an appellate decision in this case.

The Veteran also seeks entitlement to a TDIU.  As the claim for a TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the current nature and severity of her left Achilles tendonitis and right Achilles tendonitis.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

Range of motion studies should include testing in active and passive motion and in weight-bearing, and non-weight-bearing, for both the left and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The examiner should also specifically note whether the Veteran's left Achilles tendonitis and right Achilles tendonitis is slight, moderate, or severe.

The examiner should also discuss the degree of occupational functional impairment attributable to the Veteran's service connected Achilles tendonitis in terms of the functional limitations.  In particular, the examiner should describe what types of employment activities would be limited (if any) because of the Veteran's service-connected bilateral Achilles tendonitis, and whether any limitation on employment activity would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule the Veteran for a new VA examination to determine the current nature and severity of her right shoulder tendonitis.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

Range of motion studies should include testing in active and passive motion and in weight-bearing, and non-weight-bearing, for both the right and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational functional impairment attributable to the Veteran's service connected right shoulder tendonitis in terms of the functional limitations.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected right shoulder tendonitis, and whether any limitation on employment activity would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, readjudicate the issues on appeal based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



